IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Eileen Walden,                            :
                     Petitioner           :
                                          :
            v.                            :      No. 1335 C.D. 2020
                                          :
Public Utility Commission,                :
                  Respondent              :


PER CURIAM                               ORDER


            NOW, June 9, 2022, having considered Petitioner’s application for

reargument, the application is denied.